DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4-6, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10, 13, and 15 of U.S. Patent No. 9,901,324. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to an ultrasound probe and ultrasound system comprising an ultrasound transceiver, communicator, imagine processor, and controller to control the ultrasound probe to generate transmission data based on the response signal or based on the type of data that the diagnostic apparatus is configured to process.  The patented claims include other elements such as a plurality of image processors wherein the controller is configured to select at least one image processor of the plurality of image processors, wherein the at least one image processor corresponds to a type of image processor not present in the diagnostic apparatus.  Current application claims are directed to partially processing the response signal and   communicating partially processed signal or communicating signal corresponding to the one processor.  Patented claims are therefore obvious variants of current application claims.   
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (20120071762) in view of Satoh et al. (20100191121) and further in view of Sato (20110077522).  Sato discloses an ultrasound system with an ultrasound probe, method of operating an ultrasound probe, and computer program for this operation where the unit includes an ultrasound probe including a transducer array, a plurality of diagnostic apparatus bodies corresponding to the plurality of parts of the transducer array .  
Sato teaches of signal distributor connecting the first and second diagnostic apparatus units to the common ultrasound probe and includes wired connections but do not explicitly teach of the communication system as claimed. In a related field of endeavor Satoh et al. teach of ultrasound probe with ultrasound diagnostic apparatus combination with wireless transmission of signals from the probe to the diagnostic apparatus main body and the probe is connected to the apparatus based on probe ID (abstract). Satoh et al. teaches of control unit, transmission control unit, and communication control 
The previous references do not explicitly teach of the partial processing of the signal data by the probe.  In a similar field of endeavor Sato ‘522 teaches of an ultrasound diagnostic apparatus with an ultrasonic probe and processing device where a reduced number of data is transferred from probe to the processing device or partial processing of signal data [0049].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Sato ‘522 to modify the previous references to reduce power consumption and improving overall operability of the ultrasound diagnostic apparatus [0049, Sato ‘522].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793